IN THE
                              TENTH COURT OF APPEALS


                                      No. 10-21-00150-CR

                            IN RE CODY JOSEPH MORGAN


                                     Original Proceeding

                               From the 19th District Court
                                McLennan County, Texas
                               Trial Court No. 2011-1673-C1


                               MEMORANDUM OPINION


        Relator’s Petition for Writ of Mandamus filed on July 1, 2021, is denied.




                                                        MATT JOHNSON
                                                        Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright1
Petition denied
Opinion delivered and filed July 14, 2021
Do not publish
[OT06]


1The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.